Bk: 45383 Pg: 367

  

 

Exhibit 10.1

 

   Bk: 45383 Pg: 367


Page: 1 of 7 01/25/2010 10:34 AM WD

TERMINATION OF LEASE AND NOTICE OF LEASE

This Termination of Lease and Notice of Lease is made this 22ND day of January,
2010, by and among HCRI MASSACHUSETTS PROPERTIES TRUST, a business trust
organized under the laws of the Commonwealth of Massachusetts, and HCRI
MASSACHUSETTS PROPERTIES TRUST II, a business trust organized under the laws of
the Commonwealth of Massachusetts (individually and collectively, “Landlord”)
and KINDRED HOSPITALS EAST, L.L.C., a Delaware limited liability company
(“Tenant”).

 

  1. Landlord and Tenant entered into a Notice of Lease dated as of February 28,
2006 (the “Notice”), which Notice is recorded in Book 38514, Page 301 in the
records of the Worcester County Registry of Deeds, as affected by a First
Amendment to Notice of Lease dated as of July 25, 2007, which Notice is recorded
in Book 41550, Page 81 of the Worcester County Register of Deeds. The lease
which is the subject of the Notice is the Master Lease Agreement dated
February 28, 2006, as amended from time to time, by Landlord and Tenant (the
“Master Lease”). The real property which is the subject of the Notice is
described in Exhibit A hereto (the “Rochdale Property”).

 

  2. Tenant is exercising its option to purchase the Rochdale Property and the
improvements located thereon pursuant to Section 13 of the Master Lease, and has
instructed Landlord to convey its interest in the Stoughton Property and the
improvements thereon to KND Real Estate 25, L.L.C.

 

  3. Landlord and Tenant hereby agree that the Master Lease is terminated,
effective immediately.

 

  4. Landlord and Tenant hereby acknowledge and agree that as a result of the
termination of the Master Lease, the Notice of Lease for the Rochdale Property
is hereby terminated.

 

  5. This Termination of Lease and Notice of Lease may be executed in multiple
counterparts, each of which shall be deemed an original thereof.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Bk: 45383 Pg: 368

  

 

IN WITNESS WHEREOF, the parties have executed this Termination of Lease and
Notice of Lease as of the date first above written.

 

HCRI MASSACHUSETTS PROPERTIES TRUST By:   HCRI Massachusetts Properties, Inc.,
as Trustee, and not individually, and subject to the provisions of the
Declaration of Trust of HCRI Massachusetts Properties Trust II filed with the
Secretary of the Commonwealth of Massachusetts and the City Clerk of Boston By:
 

/s/ Erin C. Ibele

  Erin C. Ibele   Senior Vice President-Administration and Corporate Secretary
By:  

/s/ Michael A. Crabtree

  Michael A. Crabtree   Senior Vice President and Treasurer

 

HCRI MASSACHUSETTS PROPERTIES TRUST II By:   HCRI Massachusetts Properties,
Inc., as Trustee, and not individually, and subject to the provisions of the
Declaration of Trust of HCRI Massachusetts Properties Trust II filed with the
Secretary of the Commonwealth of Massachusetts and the City Clerk of Boston By:
 

/s/ Erin C. Ibele

  Erin C. Ibele   Senior Vice President-Administration and Corporate Secretary
By:  

/s/ Michael A. Crabtree

  Michael A. Crabtree   Senior Vice President and Treasurer

 

-2-



--------------------------------------------------------------------------------

Bk: 45383 Pg: 369

  

 

KINDRED HOSPITALS EAST, L.L.C. By:  

/s/ Gregory C. Miller

  Gregory C. Miller Title:   Sr VP Development & Financial Planning

 

STATE OF OHIO   )   )SS: COUNTY OF LUCAS   )

The foregoing instrument was acknowledged before me this      day of January,
2010, by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Senior Vice President and Treasurer of
HCRI Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on
behalf of and as the free act and deed of HCRI Massachusetts Properties Trust, a
Massachusetts business trust.

 

 

Notary Public

 

My Commission Expires:                                         [SEAL]          
 

 

STATE OF OHIO

  )   )SS:

COUNTY OF LUCAS

  )

The foregoing instrument was acknowledged before me this      day of January,
2010, by Erin C. Ibele, the Senior Vice President-Administration and Corporate
Secretary, and Michael A. Crabtree, the Senior Vice President and Treasurer of
HCRI Massachusetts Properties, Inc., a Delaware corporation, as Trustee, on
behalf of and as the free act and deed of HCRI Massachusetts Properties Trust
II, a Massachusetts business trust.

 

 

Notary Public

 

My Commission Expires:                               [SEAL]

 

-3-



--------------------------------------------------------------------------------

Bk: 45383 Pg: 370

  

 

KINDRED HOSPITALS EAST, LLC. By:  

 

Title:  

 

 

STATE OF OHIO   )   ) SS: COUNTY OF LUCAS   )

The foregoing instrument was acknowledged before me this 20th day of
January,2010, by Erin C. Ibele, the Senior Vice President-Administration and
Corporate Secretary, and Michael A. Crabtree, the Senior Vice President and
Treasurer of HCRI Massachusetts Properties, Inc., a Delaware corporation, as
Trustee, on behalf of and as the free act and deed of HCRI Massachusetts
Properties Trust, a Massachusetts business trust.

 

/s/ Donna J. Lunsford

Notary Public

 

 

My Commission Expires:                                         [SEAL]

     

LOGO [g38560g13t06.jpg]

 

STATE OF OHIO   )   )SS: COUNTY OF LUCAS   )

The foregoing instrument was acknowledged before me this 20th day of
January,2010, by Erin C. Ibele, the Senior Vice President-Administration and
Corporate Secretary, and Michael A. Crabtree, the Senior Vice President and
Treasurer of HCRI Massachusetts Properties, Inc., a Delaware corporation, as
Trustee, on behalf of and as the free act and deed of HCRI Massachusetts
Properties Trust II, a Massachusetts business trust.

 

/s/ Donna J. Lunsford

Notary Public

 

 

My Commission Expires:                    

     

[SEAL]

LOGO [g38560g38m65.jpg]



--------------------------------------------------------------------------------

Bk: 45383 Pg: 371

  

 

STATE OF KENTUCKY   )   )SS: COUNTY OF JEFFERSON   )

On this 19th day of January, 2010, before me, the undersigned notary public,
personally appeared Gregory C. Miller, the Sr VP Dev & Finan. Planning of
KINDRED HOSPITALS EAST, L.L.C. and proved to me through satisfactory evidence of
identification, which was personal knowledge to be the person whose name is
signed on this document, and acknowledged to me that he signed it voluntarily as
Sr VP Dev & Finan. Planning for its stated purpose as his free act and deed and
the free act and deed of KINDRED HOSPITALS EAST, L.L.C.

 

/s/ Jenny McGarry

Notary Public My commission expires: 2/16/2012

THIS INSTRUMENT PREPARED BY:

Eileen M. Best, Esq.

Shumaker, Loop & Kendrick, LLP

1000 Jackson Street

Toledo, Ohio 43604-5573

AFTER RECORDING RETURN TO:

Allen Caggiano, Esq.

Mintz, Levin, Cohn, Ferris,

Glovsky & Popeo, P.C.

One Financial Center

Boston, Massachusetts 02111



--------------------------------------------------------------------------------

Bk: 45383 Pg: 372

  

 

EXHIBIT A: LEGAL DESCRIPTION

Real property in the County of Worcester, Commonwealth of Massachusetts,
described as follows:

PARCEL 1:

Real property in the County of Worcester, Commonwealth of Massachusetts,
described as follows:

A certain piece of land in Leicester, Worcester County, Massachusetts on the
northeasterly side of Huntoon Memorial Highway, also known as State Road 56,
depicted as Lot 5-A on a plan entitled, “Plan of Land Prepared for David A.
Cooper, et al” dated September 16, 1993 and prepared by Charles L. Rowley &
Associates and recorded with the Worcester County Registry of Deeds in Plan Book
676, Plan No. 81. Said Lot No. 5-A on said Plan is bounded and described as
follows:

Beginning at a point on the northeasterly sideline of Huntoon Memorial Highway
(Route 56) at the most southwesterly corner of the lot to be described:

Thence N 31°04’36” W along the northeasterly sideline of Huntoon Memorial
Highway a distance of 37.12 feet to a point opposite an iron pipe and continuing
in said sideline a distance of 213.40 feet to an iron rod at land of Edwin
Buczak;

Thence N 78°42’27” E, along land of Buczak and along a stonewall a distance of
184.66 feet to a corner of stonewalls;

Thence N 08°2l’20” W along land of said Buczak and along a stonewall a distance
of 209.13 feet to a point at other land of David A. Cooper, et al;

Thence in line of land of said Cooper, N 80°02’46” E, a distance of 356.18 feet
to a point at a corner of stonewalls;

Thence in line of land of Stephen P. Magnuson and Mary A. Magnuson and in line
of land of I. Virginia Magnuson, S 07°25’20” E along a stone wall, a distance of
364.55 feet to a point;

Thence in line of land of I. Virginia Magnuson, S l4°31’28” E, along a stonewall
a distance of 48.12 feet to a point opposite an iron pipe and continuing in the
same course along said stonewall, a distance of 35.00 feet to a point;

Thence in line of remaining land of David A. Cooper, et al, S 80°02’46” W, a
distance of 446.87 feet to the POINT OF BEGINNING.

PARCEL 2:

Real property in Leicester the County of Worcester Commonwealth of
Massachusetts, described as follows:



--------------------------------------------------------------------------------

Bk: 45383 Pg: 373

  

 

Beginning at the Northeasterly corner of the lot at a steel pin, thence South 09
degrees 44 minutes 15 seconds East, 254.27 feet to a steel pin, thence North 80
degrees 03 minutes 09 seconds East, 156.18 feet to a steel pin, thence south 09
degrees 56 minutes 51 seconds East, 20.00 feet to an iron pipe, thence South 80
degrees 03 minutes 09 seconds West 356.18 feet to a drill hole, thence North 04
minutes 41 seconds 33 minutes East, 7.90 feet along a stone wall, thence North
09 minutes 33 minutes 01 seconds West, 113.17 feet, along a stone wall to a
point, thence North 10 degrees 07 minutes 25 seconds West, along a stone wall
116.31 feet to a drill hole, thence North 30 degrees 34 minutes 15 seconds East,
49.37 feet to a steel pin, thence North 80 degrees 15 minutes 45 seconds East,
167.70 feet to the Point of Beginning. Said lot contains 57.238 square feet of
area, as shown on a plan of land by Land Planning, Inc. dated July 17, 2006 and
recorded in the Worcester County Registry of Deed in Plan book 847, Plan 58.

 

   ATTEST: WORC. Anthony J. Vigliotti, Register